ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of one count of first degree murder, in violation of Section 565.020 RSMo (1994) and one count of forcible rape, in violation of Section 566.030 RSMo (Cum.Supp.1998). The trial court sentenced him, in accordance with the jury’s recommendation, to consecutive terms of life imprisonment without eligibility for parole or probation and life imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).